             Case 1:19-cv-00893-AWI-GSA Document 28 Filed 08/24/20 Page 1 of 3



     Jonathan O. Peña, Esq.
 1
     CA Bar ID No.: 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
 3   Fresno, CA 93721
     Telephone: 559-439-9700
 4
     Facsimile: 559-439-9700
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
 7   McGREGOR W. SCOTT
     United States Attorney
 8   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 9   Social Security Administration
10   JENNIFER LEE TARN, CSBN 240609
     Special Assistant United States Attorney
11          160 Spear Street, Suite 800
            San Francisco, California 94105
12          Telephone: (415) 977-8825
13          Facsimile: (415) 744-0134
            E-Mail: Jennifer.Tarn@ssa.gov
14   Attorneys for Defendant
15                                   UNITED STATES DISTRICT COURT
16                                  EASTERN DISTRICT OF CALIFORNIA
                                           FRESNO DIVISION
17
18                                                   )       Case No.: 1:19-cv-00893-GSA
     JESSICA ELIZABETH BECKER,                       )
19                                                   )       STIPULATION AND ORDER FOR THE
                      Plaintiff,                     )       AWARD AND PAYMENT OF
20                                                   )       ATTORNEY FEES AND EXPENSES
          vs.                                        )       PURSUANT TO THE EQUAL ACCESS
21   ANDREW SAUL, Commissioner of                    )       TO JUSTICE ACT
       Social Security,                              )
22                                                   )
                                                     )
23                    Defendant.                     )
                                                     )
24
25           IT IS HEREBY STIPULATED by and between the parties through their undersigned
26   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and
27   expenses in the amount of FOUR THOUSAND EIGHT HUNDRED AND FIFTY-
28   NINE DOLLARS AND TEN CENTS ($4,859.10) under the Equal Access to Justice

     EAJA Stip.; Proposed Order; 1:19-cv-00893-GSA       1
             Case 1:19-cv-00893-AWI-GSA Document 28 Filed 08/24/20 Page 2 of 3



 1   Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal services
 2   rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
 3   with 28 U.S.C. §§ 1920, 2412(d).
 4           After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 5   the matter of [Plaintiff]’s assignment of EAJA fees to Plaintiff’s Counsel. Pursuant to Astrue
 6   v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the
 7   assignment will depend on whether the fees are subject to any offset allowed under the United
 8   States Department of the Treasury’s Offset Program. After the order for EAJA fees is entered,
 9   the government will determine whether they are subject to any offset.
10           Fees shall be made payable to Plaintiff, but if the Department of the Treasury
11   determines that Plaintiff does not owe a federal debt, then the government shall cause the
12   payment of fees, expenses and costs to be made directly to Counsel, pursuant to the assignment
13   executed by Plaintiff. Any payments made shall be delivered to Counsel.
14           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
15   attorney fees, and does not constitute an admission of liability on the part of Defendant under
16   the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release
17   from, and bar to, any and all claims that Plaintiff and/or Counsel including Counsel’s firm may
18   have relating to EAJA attorney fees in connection with this action.
19           This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek
20   Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
21   provisions of the EAJA.
22
                                                     Respectfully submitted,
23   Dated: August 18, 2020
                                             By:     /s/ Jonathan O. Peña
24                                                   JONATHAN O. PEÑA
                                                     Attorneys for Plaintiff
25
     ///
26
     ///
27
28   ///


     EAJA Stip.; Proposed Order; 1:19-cv-00893-GSA      2
             Case 1:19-cv-00893-AWI-GSA Document 28 Filed 08/24/20 Page 3 of 3



 1
 2   Dated: August 21, 2020                            McGREGOR W. SCOTT
                                                       United States Attorney
 3                                                     DEBORAH LEE STACHEL
                                                       Regional Chief Counsel, Region IX
 4
                                                       Social Security Administration
 5
                                                 By:   /s/ Jennifer Lee Tarn *
 6                                                     JENNIFER LEE TARN* By email authorization on
 7                                                     August 21, 2020
                                                       Special Assistant U.S. Attorney
 8                                                     Attorneys for Defendant
 9
10   IT IS SO ORDERED.

11       Dated:      August 24, 2020                              /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     EAJA Stip.; Proposed Order; 1:19-cv-00893-GSA       3
